Citation Nr: 1605268	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disability for the period of March 21, 1994 through February 26, 2002.

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary atherosclerosis of native coronary vessel with coronary artery disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1965 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a psychiatric disability and assigned a 100 percent evaluation for that disability, effective February 25, 2003.  The Veteran timely appealed the assigned effective date in that case.  During the pendency of that appeal, the Veteran was eventually awarded an effective date of March 21, 1994 for the award of service connection for a psychiatric disorder, although that disability was evaluated as noncompensable and then later increased to 30 percent disabling from March 21, 1994 through February 26, 2002; his 100 percent evaluation was eventually begun effective February 27, 2002.  

In a May 2012 correspondence, the Veteran stated he was satisfied with the assigned effective date, but he still disagreed with the assigned evaluation prior to February 27, 2002, arguing that his 100 percent evaluation should be assigned as of March 21, 1994.  The Board has therefore characterized that issue in accordance with the Veteran's statements and contentions on appeal.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in June 2015, when it was remanded for further development, to include obtaining Social Security Administration (SSA) records and VA treatment records from March 1987 through February 2002.  The Board notes that treatment records from the San Francisco VA Medical Center from January 1987 through February 2002 have been obtained and are of record.  SSA records were also requested; however, in an October 2015 response, SSA informed VA that the Veteran's SSA records had been destroyed and were unavailable.  The AOJ determined that future attempts to obtain the Veteran's SSA records would be futile in a November 2015 memorandum.  The AOJ readjudicated the Veteran's psychiatric claim in a November 2015 supplemental statement of the case.  In light of the above, the Board finds that its June 2015 remand order has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

The case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran was awarded service connection for coronary atherosclerosis of native coronary vessel with coronary artery disease in a December 2012 rating decision; the Veteran was assigned a 60 percent evaluation for that disability, effective July 11, 2012-the date he filed his claim for service connection for his heart disability.  In a June 2013 correspondence, the Veteran requested "to file a reconsideration of the 60 [percent] rating that [he] received."  He noted that he was treated in the emergency room in June 2013, and an EKG was ordered, revealing an enlarged heard and bradycardia; he also reported having current chest pains.  He further reported that he was told to have a 24-hour heart monitor for 2 weeks, which he was still waiting to receive at that time.  No readjudication of the Veteran's heart disability has ever been conducted.

In light of the Board's duty to liberally construe the Veteran's statements, particularly as a pro-se litigant, see 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Board must construe the June 2013 document as a notice of disagreement with the assigned 60 percent evaluation for the Veteran's heart disability.  As a timely notice of disagreement with the increased evaluation issue for the Veteran's heart disability has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased initial evaluation claim for the Veteran's heart disability is remanded at this time.

Respecting the psychiatric claim on appeal, regrettably, it must again be remanded at this time.  The Board notes that since this case was initially appealed the Veteran's claims file has been migrated from a physical claims file to an electronic claims file in the Veterans Benefits Management System (VBMS); such migration has regrettably left some older documents, particularly the June 1994 VA psychiatric examination, completely unreadable at this time.  Accordingly, a remand is necessary in order for the AOJ to upload a readable copy of the June 1994 VA psychiatric examination into VBMS; the AOJ should also ensure that all other documents in VBMS are readable and are the best copy available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issue of increased initial evaluation for the Veteran's coronary atherosclerosis of native coronary vessel with coronary artery disease.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  The AOJ should obtain a readable copy (or best copy available) of the June 1994 VA psychiatric examination report and upload that document into VBMS; the AOJ must ensure that the copy of that document uploaded into VBMS is clearly readable, or note why such a readable copy cannot be obtained.  The AOJ should also ensure that all documents pertinent to this appeal (1994 through 2002) uploaded into VBMS are the best copies available, and are readable.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased initial evaluation of the Veteran's psychiatric disorder for the period of March 21, 1994 through February 26, 2002.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

